Citation Nr: 1722998	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-17 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for peripheral neuropathy, right lower extremity, rated as 10 percent disabling prior to June 14, 2011, and as 20 percent disabling from that day forward.  

2.  Entitlement to an increased disability rating for peripheral neuropathy, left lower extremity, rated as 10 percent disabling prior to June 14, 2011, and as 20 percent disabling from that day forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2012, an increased disability rating of 20 percent was granted, effective May 18, 2012.  In a November 2016 rating decision, the 20 percent rating was made effective June 14, 2011.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 14, 2011, right lower extremity peripheral neuropathy manifested at worst by mild, incomplete paralysis of the external popliteal nerve.  

2.  Prior to June 14, 2011, left lower extremity peripheral neuropathy manifested at worst by mild, incomplete paralysis of the external popliteal nerve. 

3.  Beginning June 14, 2011, right lower extremity peripheral neuropathy manifested at worst by moderately-severe, incomplete paralysis of the sciatic nerve. 

4.  Beginning June 14, 2011, left lower extremity peripheral neuropathy manifested at worst by moderately-severe, incomplete paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  Prior to June 14, 2011, the criteria for a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

2.  Prior to June 14, 2011, the criteria for a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

3.  Beginning June 14, 2011, the criteria for a disability rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  Beginning June 14, 2011, the criteria for a disability rating of 40 percent, but no higher, for left lower extremity peripheral neuropathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran filed the current claim for an increased disability rating for bilateral lower extremity peripheral neuropathy in September 2010.  The relevant focus for adjudicating his claim is the period beginning September 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. 
§ 3.156(b) (2016).

The right and left lower extremity peripheral neuropathy has been evaluated as 10 percent disabling prior to June 14, 2011, under Diagnostic Code (DC) 8521 for incomplete paralysis of the external popliteal nerve.  Then, effective June 14, 2011, an increased disability rating of 20 percent was granted, and the DC was changed to 8720 for neuralgia of the sciatic nerve.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  
Under DC 8521, involving the external popliteal nerve disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  For complete paralysis of the external popliteal nerve or common peroneal nerve, a 40 percent rating contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened, and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521 (2016). 

For the second staged period, the right and left lower extremity peripheral neuropathy are rated as neuralgia of the sciatic nerve under DC 8720, which is rated as paralysis of the sciatic nerve under DC 8520.  DCs 8520 and 8720 provide that a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately-severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Board observes that the terms "mild," "moderate," "moderately-severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The rating schedule provides guidance for rating neurological disabilities.  With regard to rating neurological disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (2016).

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately-severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).

Prior to June 14, 2011

The Veteran received a VA examination in April 2011, for which the claims file was not reviewed.  The Veteran reported a history of chronic numbness and tingling in his lower legs and feet which basically has been progressing since about 2003.  His numbness was in a stocking distribution bilaterally and he indicated frequent, intermittent tingling sensations that tended to come and go.  He denied burning pain, dysesthesias, or weakness but endorsed occasional dull aching in his feet, fatigability, and lack of endurance with some unsteadiness.  The Veteran endorsed mild effects on his daily activities stemming from the neuropathy symptoms in the lower extremities.  The examiner concluded that a mild functional loss was evident from the neuropathies in the lower extremities.  

Physical examination revealed 4+/5 strength on the right lower extremity and 5/5 strength on the left.  There was no muscular atrophy, wasting, or rigidity, no tremors, no specific Phalen's or Tinel's test noted, and no deficit in muscular tone in the extremities.  Deep tendon reflexes were absent in the lower extremities.  The sensory examination in showed diminished monofilament sensation and 2-point discrimination diffusely, diminished vibration sensation, and diminished light touch sensation, especially in the bottom of the feet.  The peripheral neurological examination showed no other specific findings at the time.  The examiner diagnosed peripheral neuropathy in the right and left lower extremities resulting in paralysis of the external popliteal nerve to the extent of a 10 percent rating.  

VA treatment records during this time period are negative for complaints or treatment for lower extremity neuropathy.  

Based on the foregoing, the Board finds that an increased disability rating in excess of 10 percent is not warranted prior to June 14, 2011.  The Veteran reported mild impairment to the VA examiner and the examiner found mild functional impairment upon examination.  There is no evidence during this period of involvement of a different nerve, of complete paralysis, or of moderate impairment as required for an increased disability rating.  As such, an increased disability rating in excess of 10 percent for the right and left lower extremity peripheral neuropathy is denied.  

Beginning June 14, 2011

On June 14, 2011, VA received the Veteran's notice of disagreement, in which he reported that his disability has worsened since he filed his initial claim.  

Then, a May 2012 EMG revealed moderately-severe mixed sensorimotor peripheral neuropathy affecting the lower limbs.  

In a May 2012 VA examination, the examiner noted mild paresthesias and/or dysesthesias and numbness of the lower extremities.  His strength was full and his deep tendon reflexes were normal.  Light touch/monofilament testing and vibration sensation testing revealed decreased sensation in the ankle/lower leg and foot/toes.   There was no evidence of muscle atrophy or trophic changes.  The examiner diagnosed mild, incomplete paralysis, now of the sciatic nerve.  

Upon VA examination in May 2013, the examiner noted that the Veteran carried the diagnosis of severe sensorimotor polyneuropathy involving the bilateral lower limbs, although the examiner was referring to the May 2012 EMG, which revealed moderately-severe neuropathy.  Upon examination, the examiner noted mild paresthesias and/or dysesthesias and numbness, full strength, normal deep tendon reflexes, and decreased sensation the feet and toes.  Based on the examination, the examiner noted mild, incomplete paralysis of the sciatic nerve.  

VA treatment records during this time reveal that the Veteran experienced regular and significant flare-ups of sciatica or sciatic pain, for which he was receiving treatment from a chiropractor.  

The Board notes that the RO granted an increased rating of 20 percent based on this evidence under DC 8720, but noted that since the findings were wholly sensory, that a 20 percent disability was warranted.  However, the Board notes that a May 2012 and May 2013 VA examiners' findings of incomplete paralysis of the sciatic nerve indicates that the neuropathic impairment includes impairment in motor functioning as well as the sensory impairment noted upon examination.  Therefore, the proper DC for this period is DC 8520 for incomplete paralysis of the sciatic nerve.  

Moreover, while the VA examiners described the Veteran's impairment as mild based upon his subjective reports, the May 2012 EMG, which is an objective diagnostic study that actually measures the impairment in electrical current in the sciatic nerve.  While the VA examiner may interpret the subjective reports as mild, the objective testing revealed moderately-severe impairment.  There has not been additional objective diagnostic testing which contradicts the 2012 EMG or demonstrates a different level of disability.  

In addition, at no time has severe incomplete paralysis, complete paralysis, or impairment of a different nerve been demonstrated in the medical evidence since June 14, 2011.  Moreover, the Veteran has not reported severe impairment from his bilateral lower extremity peripheral neuropathy.  Therefore, the Board finds that a disability rating in excess of 40 percent for the right and lower extremity peripheral neuropathy is not warranted.  

As such, the Board finds that a 40 percent disability rating, but no higher, is warranted beginning June 14, 2011.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his neuropathy is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and EMG report) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's peripheral neuropathy results in sensory and motor impairment such as numbness, paresthesia/dysesthesia, and neuropathic pain.  This manifestation is specifically contemplated in the rating criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  In this case, while the Veteran has not reported that his bilateral lower extremity peripheral neuropathy prevents him from obtaining and maintaining gainful employment and there is no other evidence of unemployability.  As such, consideration of TDIU is not warranted.  

Based on the foregoing, the Board finds that for each lower extremity peripheral neuropathy disability, an increased disability rating in excess of 10 percent is not warranted prior to June 14, 2011, and, beginning on that date, a 40 percent disability rating, but no higher, is warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding bilateral peripheral neuropathy has been met 38 C.F.R. § 3.159(c)(4).  In addition, there is no evidence that the Veteran's disability has worsened since the last VA examination in May 2013.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Prior to June 14, 2011, a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.  

Prior to June 14, 2011, a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  

Beginning June 14, 2011, a disability rating of 40 percent, but no higher, for right lower extremity peripheral neuropathy is granted.  

Beginning June 14, 2011, a disability rating of 40 percent, but no higher, for left lower extremity peripheral neuropathy is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


